 1                       IN THE UNITED STATES DISTRICT COURT
 2
                              FOR THE DISTRICT OF ALASKA
 3

 4
       STATE OF ALASKA, DEPARTMENT
 5     OF TRANSPORTATION & PUBLIC
       FACILITIES,                                    Case No. 3:20-cv-00306-JWS
 6

 7                          Plaintiff,
                                                                ORDER
 8
               vs.
 9
       2.396 ACRES MORE OR LESS NEAR
10
       BETHEL, ALASKA, et al.,
11
                            Defendants.
12

13

14

15                   Based upon the non-opposed motion filed by the State of Alaska,
16
     Department of Transportation (“DOTPF”), the Clerk of Court is directed to provide
17
     DOTPF’s counsel with separately certified copies of the declarations of taking which
18

19   appear at Docket 1-1 and 1-3.
20
                     IT IS SO ORDERED this 10th day of March, 2021, at Anchorage,
21
     Alaska.
22

23
                                                          /s/ John W. Sedwick
24                                                      JOHN W. SEDWICK
25
                                                  Senior United States District Judge

26

27

28




            Case 3:20-cv-00306-JWS Document 13 Filed 03/10/21 Page 1 of 1
